DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/28/2021 has been entered.


	Claim status
The examiner acknowledged the amendment made to the claims on 07/28/2021.
Claims 1-5, 7, 12, 17, 21-22 and 29-35 are pending. Claims 1 and 34 are currently amended. Claims 2-5, 7, 12, 17, 21-22, 29-33 and 35 are previously presented. Claims 6, 8-11, 13-16, 18-20 and 23-28 remain cancelled. Claims 1-5, 7, 12, 17, 21-22 and 29-35 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-5, 12, 21-22 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li US Patent Application Publication No. 2009/0163729 (hereinafter referred to as Li).
Regarding claims 1-2, 4-5, 12, 21-22, 29-30 and 32-34, Li teaches an agricultural product (e.g., fruit, nut, flower, etc.) having a lipid coating thereover, the lipid coating comprising a fatty acid, an alpha-monoacylglycerol that reads on Formula I-B and a beta-monoacylglycerol that reads on Formula I-A ([0013]; [0175]; [0362-0363]; Table 1; claim 29). 
Given that the lipid coating layer as disclosed by Li is part of the cuticle layer on the agricultural product ([0013]), and that the cuticle layer of an agricultural product is known to control and keep off the pathogen, it logically follows that the agricultural product of Li is naturally sanitary and thus is materially indistinguishable from “a sanitized agricultural product” as recited in the claims 1 and 34.
Li teaches a ratio of beta- monoacylglycerol /alpha- monoacylglycerol being from 1:2 to 2:1 ([0362-0363]), which overlaps with that recited in claim 1. In the case where prima facie case of obviousness exists. (MPEP 2144.05 I).
The steps of forming the protective coating as recited in claims 1 and 34, the recitation of water as solvent or amount of ethanol in claims 5, 22 and 29-30, the recitation of the ratio of ethanol to water in claim 12, recitations that the coating prevents, mitigates, replaces or reinforces the damage caused by the ethanol, and the recitation that the coating replaces or reinforces the cuticular layer as recited in claims 1, 4 and 32-33 are product-by-process limitations because the claims are directed to an agricultural product with a coating that does not comprise solvent. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, although the protective coating as disclosed by Li is endogenous and Li does not teach a coating process which uses the ingredients as recited in the claims, the final agricultural product as disclosed Li is naturally sanitary and contains a protective coating comprising a compound of Formula I-A and a compound of Formula I-B, and is materially indistinguishable from “the treated agricultural product” recited in the claims. 
Given that the agricultural product with coating as disclosed by Li is essentially the same as that recited in the claims, the coating will necessarily reduce a rate of water loss from the agricultural product as recited in claims 1 and 34.
Regarding claim 3, the limitation “wherein the one or more compounds of Formula I-A are derived from depolymerized plant matter” recites the source of the compounds. In the instant case, the beta-monoacylglycerol as disclosed by Li, although is from innate source, is materially indistinguishable from the monoglyceride recited in the claim. As such, Li renders obvious of claim 3.
Regarding claim 31, the agricultural product with the protective coating as recited in the claim, although formed from a coating composition comprising ethanol, does not have ethanol in the final protective coating for the reason that ethanol as solvent is a liquid at ambient temperature and will eventually evaporate after the coating is formed. As such, the final agricultural product of Li is materially indistinguishable from that recited in the claim. Li renders obvious of claim 31.

Claims 1-5, 7, 12 and 21-22 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash IN192832 (hereinafter referred to as Prakash) in view of Michailovic DE 3622191 (cited in IDS, hereinafter referred to as Michailovic, English translation relied upon for reference) .
Regarding claims 1, 5, 7, 12, 21-22, 2, 29-30 and 34-35, Prakash teaches an agricultural product (e.g., fruit or vegetable) having a protective coating thereon to increase the shelf-life of the agricultural product, the protective coating formed from a 
Prakash teaches that the coating formed of glycerol monostearate which is a monoacylglycerol or monoglyceride but does not specify that glycerol monostearate is beta-monoacylglycerol and alpha-monoacylglycerol. However, given that glycerol monostearate is either alpha- or beta- monoacylglycerol, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied glycerol beta- or alpha- monostearate and have reasonably expected that either of the two when combined with the rest ingredients, would be successful in forming a protective coating on the agricultural product to increase the shell-life of the product, absent a clear showing of such. 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined glycerol beta-monostearate with glycerol alpha-monostearate in the composition because MPEP 2144.06 states "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Glycerol beta- and alpha- monostearate read on Formula I-A and Formula I-B, and Glycerol beta-monostearate reads on the first species listed in claim 7. 
Prakash is silent regarding the ratio of the first component comprising beta-monostearate to the second component comprising alpha-monostearate. The ratio of nd and 4th para.; page 5, 2nd para. and para. 8-9; page 6, para. 1-3). Further, Michailovic recognizes that the amount of monoglyceride in the coating composition is a result effect variable since it affects the thickness of the coating which further affects the shelf-life of the product through affecting the gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the ratio of the two so as to form a protective coating that could suitably increase the shell-life of the product. As such the ratios as recited in claims 1 and 34-35 are merely obvious variants of the prior art.
The steps of forming the protective coating as recited in claims 1 and 34, the recitation of amount of ethanol in claims 29-30, and the recitation of the ratio of ethanol to water in claim 12 are product-by-process limitations because the claims are directed to an agricultural product with coating as opposed to the process of forming the coating. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Prakash as modified by Michailovic teaches the steps of forming the protective coating comprising the steps of (Example 1-2; page 8-9): providing a coating composition comprising a hydrocolloid, glycerol alpha- and beta- monostearate, ethanol, solvent (e.g., water), etc., applying the coating composition to the surface of the agricultural product (e.g., by dipping), partially removing the solvent from the surface of the agricultural product (e.g., draining the excess solution and air drying). As such, modified Prakash teaches essential the same steps of forming the protective coating as those recited in claim 1 and 34. Therefore, it logically follows that the process as disclosed by modified Prakash will result in a protective coating that is materially indistinguishable from that recited in the claims 1 and 34.
Given that the coating composition as disclosed by Prakash comprises ethanol, it logically follows that the ethanol as disclosed by Prakash will reduce bacterial levels on the surface of the agricultural product which results in a “sanitized agricultural product”.
Prakash as modified by Michailovic teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 1 and 34. When this coating composition is applied to the surface of the agricultural product to form a protective coating, it logically follows that this protective coating will be able to prevent or mitigate damage to the agricultural product caused by the ethanol and reduce a rate of water loss.
Regarding claim 3, Prakash in view of Michailovic teaches what has been recited above but is silent regarding that the compound of Formula I-A being derived from depolymerized plant matter. However, monoacylglycerol is available from plant 
Regarding claims 4 and 32-33, Prakash in view of Michailovic teaches what has been recited above but is silent regarding the protective coating replacing or reinforcing portions of the agricultural product that are damaged by the ethanol and that the protective coating replaces or reinforces a cuticular layer of the agricultural product. However, Prakash in view of Michailovic teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 1. This coating composition is then applied to the surface of the agricultural product to form a protective coating, then it logically follows that this protective coating will replace or reinforce portions of the agricultural product that are damaged by the ethanol and will replace or reinforce the cuticular layer of the agricultural product. 
Regarding claim 31, given that Prakash teaches coating the agricultural product with a coating composition that comprises ethanol, it logically follows that the protective coating comprises ethanol upon the formation of the coating layer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Michailovic as applied to claim 1 above, and further in view of Lv CN102349555 (hereinafter referred to as Lv).
Regarding claim 17, Prakash as modified by Michailovic teaches that the coating agent comprises hydrocolloid, glycerol beta- and alpha- monostearate, and tween-80 emulsifier (Example 1-2; claims 1-3; Abstract; page 6, para.1), but is silent regarding the coating agent comprises an organic salt. Lv teaches that tween-80 and sodium stearoyl lactylate are both suitable emulsifier in a stabilizing an emulsion in food art (Abstract). Both Prakash and Lv are directed to using an emulsifier to stabilize an emulsion. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted tween-80 with sodium stearoyl lactylate in the coating composition of Prakash for the reason that the prior art has established that sodium stearoyl lactylate is an art recognized organic salt suitable for functioning as an emulsifier. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Modification of Prakash with Lv will result in an agricultural product the coating of which comprises sodium stearoyl lactylate, which is an organic salt.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 102 rejection of claims 1-5, 7, 12, 21-22 and 29-33 is withdrawn in view of the amendment made to claim 1.
Regarding the 35 USC 103 rejection, applicant argues on pages 14-15 of the Remarks that the Office has failed to establish that a molar ratio of the first component 
This argument is moot to the new ground of rejection over Prakash in view of Michailovic. In particular, the office cites Michailovic who establishes that the concentration of the monoglyceride in a coating composition is a result effective variable (see para. 20 of the instant office action). Thus the ratio of the two monoglycerides by extension are also a result effective variable. One of the ordinary skill in the art would have been motivated to vary the ratio of the two monoglycerides so as to form a protective coating that could suitably increase the shell-life of the product.
Applicant argues on page 16 of the Remarks that Lv does not disclose a treated agricultural product including a protective coating comprising the claimed monoglycerides.
This argument is piecemeal. While Lv does not disclose all the features of the present claimed invention, Lv is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, suitability of an organic salt as an emulsifier in an emulsion, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.